Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.
Applicant's election with traverse of Invention I, Claims 1-10 in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground(s) that Claims 11 and 21 include all the limitation of claim 1.  This is not found persuasive because Inventions I, II, and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the solar panel of invention I can be made by a method without forming a channel in the honeycomb core layer of invention II, and by a method without producing a tile of Invention III.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (The 28th Aerospace Mechanisms Symposium p 17-34 (SEE N94-33291 09-15)) in view of Dorr (US Pub No. 2002/0112419)
	Regarding Claim 1, Sankaran et al. teaches a solar panel [Fig. 3, page 652], comprising: 
	a substrate [upper 6 and lower 6, 7, and 8, Fig. 3, page 652],  comprising: 
	a front portion [7, fig. 3, page 652] comprising: 
	an electrical insulation layer [7, fig. 3, page 652]; and a front face sheet layer [upper 6, Fig. 3] bonded to the electrical insulation layer [7, fig. 3, page 652]; and a back portion [lower 6 and 8, Fig. 3, page 652], wherein the front portion of the substrate and the back portion of the substrate are bonded together [Fig. 3, top left of page 650], and 
	wherein the back portion comprises: a honeycomb core layer [8, Fig. 3], wherein a channel [see area of 8, Fig. 3] is defined in the honeycomb core layer [8, Fig. 3]; and a back face sheet layer [lower 6, Fig. 3] bonded to the honeycomb core layer [8, Fig. 3]; 
	Sankaran et al. does not explicitly show a first wire to be positioned at least partially in the channel.
	
	Dorr et al. teaches an electrical connection comprising a solar panels 17 with wire 21 running through a through hole as a known connection means for solar panels [0012].
	Since Sankaran et al. teaches MTC connector connected to wires 15 which are also connected to a positive busbar 5 through a feed through hole 9 [page 653], it would have been obvious to one of ordinary skill in the art before the filing of the invention to connect the wire 15 of Sankaran et al. to the positive busbar 5 through the through hole 9, as shown by the electrical connection by Dorr et al. as it is merely  the selection of a known electrical connection engineering design for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Sankaran et al. teaches a first wire [15 is the wire which goes through feed through hole 9 to connect to positive busbar 5, Fig. 3] to be positioned at least partially in the channel [wire 15 is partially through the channel of the honeycomb core layer].
	Regarding Claim 2, within the combination above, modified Sankaran et al. teaches wherein the channel is defined at least partially by a reduced inner surface of the honeycomb core layer [See inside of honeycomb 8 in Fig. 3].
	Regarding Claim 3, within the combination above, modified Sankaran et al. teaches Sankaran et al. teaches wherein the first wire is positioned at least partially between the front face sheet layer and the reduced inner surface of the honeycomb core layer [See rejection of claim 1].
	Regarding Claim 4, within the combination above, modified Sankaran et al. teaches wherein the first wire is bonded to the front face sheet layer [wire 15 is thermally bonded to the front face sheet layer, fig. 3].
	Regarding Claim 5, within the combination above, modified Sankaran et al. teaches wherein the reduced inner surface of the honeycomb core layer is not in contact with the front face sheet layer [Fig. 3].
	Regarding Claim 6, within the combination above, modified Sankaran et al. teaches wherein the channel is also defined at least partially by one or more channel boundary portions of the honeycomb core layer [Fig. 3].
	Regarding Claim 7, within the combination above, modified Sankaran et al. teaches wherein the channel boundary portions extend from the reduced inner surface toward the front face sheet layer, and wherein the one or more channel boundary portions of the honeycomb core layer are in contact with the front face sheet layer [Fig. 3].
	Regarding Claim 8, within the combination above, modified Sankaran et al. teaches further comprising a cell [3, Fig. 3, page 653] bonded to the electrical insulation layer [7, fig. 3, page 652]
	Regarding Claim 9, within the combination above, modified Sankaran et al. teaches wherein the first wire is connected to the cell [Fig. 3, see rejection of claim 1].
	Regarding Claim 10, within the combination above, modified Sankaran et al. teaches further comprising a second wire [see wires in figure 3 which are connecting the solar cells] bonded to the electrical insulation layer, the back face sheet layer, or both, wherein at least a portion of the first wire is substantially parallel to the substrate, and wherein the second wire is substantially perpendicular to the first wire [Since the term “substantially” is a broad term, a portion of the first wire is substantially parallel to the substrate, and a portion of the second wire is substantially perpendicular to the first wire meeting the limitation of the claim, Fig. 3].
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726